DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/079788 to Hahn et al. in view of WO 2017/062150 to Babb et al.  For the purposes of examination, citations for Hahn et al. are taken from an English-language equivalent of the document, US 2015/0336306 to Hahn et al.
Regarding Claims 1 and 4.  Hahn et al. teaches a process for preparing a polyurethane foam from flowable reaction mixtures (Paragraph 001).  With respect to flowable reaction mixture II, the process comprises reacting a component II-A1 with di or polyisocyanates which are preferably aromatic, in the presence of one or more blowing and/or gelling catalysts (Paragraphs 0053 - 0065 and 0109).
Component II-A1 comprises a first polyether polyol II-A1.1 having a polyoxyethylene content in the range of 0 to 30 wt%, and preferably 0 – 20 wt%; a functionality of preferably 3 to 4; and a hydroxyl value of 10 to 112 mgKOH/g (Paragraph 0055).  Component II-A1 further comprises a second polyether polyol II-A1.2 which has a polyoxyethylene content of greater than 60 wt% and preferably greater than 70 wt%; and a hydroxyl value of preferably 20 to 50 mgKOH/g (Paragraph 0056).  Flowable reaction mixture II may comprise 90 to 100 parts by weight II-A.1 and 0 to 10 parts by weight II-A.2, which corresponds to a weight ratio of first to second polyether polyol of at least 9:1 (Paragraph 0067).
Hahn does not expressly teach the primary hydroxyl content of polyol II-A1.1 may be in the claimed range and is silent with respect to the catalyst(s) which are used to prepare this polyol.  However, as discussed above, Hahn et al. does teach polyether polyol II-A1.1 may have a polyoxyethylene content in the range of 0 to 30 wt%, and preferably 0 – 20 wt% (Paragraph 0055).  Secondary reference Babb et al. teaches the concept of preparing a random polyether polyol in which the alkylene oxide mixture used to prepare the polyether polyol comprises 5 to 30 weight percent ethylene oxide (Page 4, Lines 7 – 14), such that at least 70 or 80% of the hydroxyl groups in the polyether polyol are secondary hydroxyl groups (Page 4, Lines 7 – 14 and Page 5, Line 21).  This corresponds to a polyether polyol in which the maximum number of primary hydroxyl groups is 30 or 20 mol%.  The ring opening polymerization reaction is performed in the presence of a double metal cyanide (DMC) catalyst (Page 6, Lines 13- 39).  Hahn et al. and Babb et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare polyol II-A1.1 in Hahn et al. according to the method taught by Babb et al. such that a secondary hydroxyl content in the disclosed range is achieved.  A primary hydroxyl content in the instantly claimed range would also then be implicitly achieved.  The motivation would have been that Babb et al. teaches that these polyols are easily made using double cyanide catalysts and have lower manufacturing costs (Page 4, Lines 21 – 24).  Additionally, the presence of oxyethylene moieties in a polyether polyol will increase the foam product’s sensitivity to moisture.  It would then be desirable to minimize the oxyethylene content of the polyether polyol so that the foam could be used in applications in which hydrophilicity is undesirable.  
Hahn et al. is silent regarding the resilience of the polyurethane foam produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Hahn et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having a resilience of at least 50%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Hahn et al. teaches the process according to Claim 1 wherein the first polyether polyol II-A1.1 has a polyoxyethylene content preferably in the range of 0 – 20 wt% (Paragraph 0055).  Hahn further teaches it is preferable to prepare polyols II-A1 with ethylene oxide and propylene oxide (Paragraph 0090).  Based on this disclosure, the remaining oxyalkylene portion (i.e. at least 80 wt%) of first polyether polyol II-A1.1would be expected to be oxypropylene in a preferred embodiment of Hahn et al.
Regarding Claim 5.  Hahn et al. teaches the process according to Claim 1 wherein the primary hydroxyl content of second polyether polyol II-A1.2 is in the range of 40 to 95% (Paragraph 0093).
Regarding Claim 6.  Hahn et al. teaches the process according to Claim 1 wherein Hahn teaches it is preferable to prepare polyols II-A1 with ethylene oxide and propylene oxide (Paragraph 0090).  Based on this disclosure, the remaining oxyalkylene portion of second polyether polyol II-A1.2 would be expected to be oxypropylene in a preferred embodiment of Hahn et al.

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered.  The Office responds as follows:
A) The 1.131 declaration of Pranaya Man Singh Pradhan filed April 6, 2022 is sufficient to overcome the outstanding rejection of Claims 1, 2, and 4 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  This declaration provides the necessary evidence that the recited percentages of oxyethylene and oxypropylene correspond to weight percentages.  Applicant is advised that the specification should also be amended to recite oxyethylene and oxypropylene weight percentages of the first and second polyether polyols, to provide the necessary antecedent basis for this subject matter in the claims. 
B) With respect to rejections under 35 U.S.C. 112(a) and (b) which raised the issue of describing the primary hydroxyl content in terms of mole percentage in Claims 1 and 5, applicant cites Technology of Polyols for Polyurethanes as evidence that this percentage will have no unit (i.e. it is not a molar percentage).  This argument, when combined with the supporting evidence, is found persuasive and the corresponding rejections have consequently been withdrawn.
C) Applicant’s argument with respect to the rejection of Claim 5 under 35 U.S.C. 112(b) is also found persuasive (see page 5 of the remarks).  This rejection has consequently also been withdrawn.
D) Applicant argues that Hahn does not disclose polyol II-A.1 having the claimed features.  Applicant is advised that the general disclosure of Hahn, rather than the inventive examples, are now relied upon to teach the claimed process employing the recited first and second polyether polyols.
As discussed in the rejection of Claim 1 under 35 U.S.C. 103 above, Hahn discloses the first polyether polyol II-A1.1 having a polyoxyethylene content in the range of 0 to 30 wt%, and preferably 0 – 20 wt% (Paragraph 0055), which substantially overlaps with the claimed range of 3 – 20 wt%.  Hahn et al. further teaches this polyol has a functionality of preferably 3 to 4 and a hydroxyl value of 10 to 112 mgKOH/g (Paragraph 0055), which also substantially overlap with the newly claimed functionality range of at most 3.5 and hydroxyl value range of at least 40 mgKOH/g.  With respect to the primary hydroxyl content of polyol II-A1.1 and catalyst(s) which are used to prepare this polyol, Babb et al. is again relied upon to teach these limitations.
E) In response to applicant's argument that Babb et al. teaches a polyol having a functionality and hydroxyl value outside the instantly claimed ranges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Babb et al. is not relied upon to teach the functionality and/or hydroxyl value of the first polyether polyol; these features are already taught by primary reference Hahn et al.  Babb et al. is instead applied to teach the concept of preparing polyether polyols for polyurethane foams with DMC catalysts, as well a suitable primary hydroxyl content for such polyols.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764